PARDEE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Dykes, an employee of the Kelly-Springfield Tire Company of Akron, sustained an injury while in the employ of said Company. He made application to the Industrial Commission of Ohio, which application was allowed. The Industrial Commission found all the jurisdictional facts in favor of said plaintiff. The plaintiff was paid compensation from August 1918 to January 1921 when his compensation was discontinued. Thereafter he made application to Commission for aditional compensation and for a re-hearing. In December, 1922 h's claim for further compensation came on for hearing before the Commission, the question being claimant’s right to aditional compensation and on said date a finding was made that no additional compensation award be made. Plaintiff prosecuted an • appeal to the Common Pleas Court. At the close of plaintiff’s case the case was arrested from the jury by the trial judge. Plaintiff prosecuted error to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the record showed conclusively that the plaintiff was denied the right further to participate in the fund and receive additional compensation therefrom because he had, in the judgment of the Commission, been fully paid for the inpairment of his income which he suffered as a result of the accident.
2. When the Industrial Commission of Ohio once takes jurisdiction of a claim and finds all of the jurisdictional facts in favor of the claimant, allowing him compensation and continuing to allow him compensation from time to time, and finally upon a rehearing makes an order that he is not entitled to further compensation, the claimant is denied further compensation, not because the commission finds there is a lack of jurisdictional facts, but because in the jjudgement of the commission the claimant has been adequately compensated from the injjury he received from the acc'dent.